



EXHIBIT 10.1


IZEA, INC.
480 N. Orlando Avenue, Suite 200
Winter Park, Florida 32789


October 21, 2016


ZenContent, Inc.
569 Clyde Avenue, Suite 550 Mountain View, California 94043
Attn: Mrs. Brianna DeMike, VP of Content


Ladies and Gentlemen:


IZEA, Inc., a Nevada corporation (the “Buyer”), and Joseph DeMike, Brianna
DeMike and each of the Minority Stockholders, for whom Mr. DeMike has been
appointed the Stockholders’ Agent (each, a “Stockholder” and, collectively, the
“Stockholders”), being all of the stockholders of ZenContent, Inc., a California
corporation (the “Company”), entered into a Stock Purchase Agreement, dated as
of July 31, 2016 (the “Purchase Agreement”), which they now desire to amend and
modify as set forth in this amendment (the “Amendment”). (Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Purchase Agreement.)


1.Clarification to Performance Payments for New ZenContent Workflow. Subsequent
to the Closing under the Purchase Agreement, the Buyer, together with the input
of Brianna DeMike, as the Buyer’s Vice President of Content, have determined
that there are certain operating synergies for the Buyer overall in connection
with managing content using ZenContent’s workflow process and platform rather
than the Ebyline platform used by the Buyer. As a result, the Buyer has
proposed, following consultation with management including Ms. DeMike, to move
the workflow of certain pre-existing legacy clients listed in Schedule A
attached hereto (the “IZEA Legacy Clients”) to the ZenContent platform to be
managed by Ms. DeMike and her team.


To clarify certain provisions contained in Article I of the Purchase Agreement
pertaining to Performance Payments payable to the Stockholders from
ZenContent-generated clients, the parties agree that the revenue attributable to
the IZEA Legacy Clients through the ZenContent workflow (the “IZEA Legacy
Revenue”) shall not be counted towards the Revenue Thresholds set forth in
Section 1.1(d)(i) of the Purchase Agreement for purposes of the calculation of
Performance Payments to the Stockholders. In consideration of such
accommodation, the Stockholders shall be entitled to receive a cash commission
equal to one percent (1%) of the IZEA Legacy Revenue, for the period from the
date hereof through the third anniversary of the Closing Date, payable in
accordance with the payment terms set forth in Section 1.1(d)(ii) of the
Purchase Agreement as if such payment were a Performance Payment.







--------------------------------------------------------------------------------





2.Construction of Certain Words. On and after the date of this Amendment, each
reference in the Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or like words shall mean and be a reference to the Agreement as amended hereby.




3.Effect on Purchase Agreement; Miscellaneous. The Purchase Agreement shall be
deemed to be amended and modified by the terms of this Amendment. Except as so
amended and modified, all of the terms and conditions of the Purchase Agreement
(including Section 1.1(e) thereof) shall remain in full force and effect. This
Amendment shall be governed by the laws of the State of Florida without regard
to conflicts of laws principles that would require the application of any other
law, and may be executed in one or more counterparts which together shall
constitute one instrument.


If the foregoing is in accordance with your understanding, please sign and
return to the Buyer a counterpart of this Amendment, whereupon this Amendment
shall constitute a binding agreement between the Buyer and the Stockholders in
accordance with its terms.


 


Very truly yours,
 
 
IZEA, INC.
 
 
 
 
 
By:/s/ Edward H. (Ted) Murphy        Edward H. (Ted) Murphy
President and Chief Executive Officer





Agreed to and Accepted
as of the date first written above:


The Stockholders:


/s/ Joseph DeMike     
Joseph DeMike, as himself and as
Stockholders' Agent


/s/ Brianna DeMike     
Brianna DeMike





